                                            Case 3:12-cv-04854-LB Document 1163 Filed 08/28/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DJENEBA SIDIBE, et al.,                            Case No. 12-cv-04854-LB
                                  12                      Plaintiffs,                         ORDER DENYING PLAINTIFFS’
Northern District of California
 United States District Court




                                                                                              REQUEST FOR SUPPLEMENTAL
                                  13               v.                                         CLASS NOTICE
                                  14       SUTTER HEALTH,                                     Re: ECF No. 1162
                                  15                      Defendant.

                                  16

                                  17         The plaintiffs ask to issue a supplemental class notice to class members listed in four

                                  18   California counties (Mariposa, Monterey, San Benito, and Tulare) because the counties were

                                  19   omitted from the class notice.1 Sutter opposes the request because the four counties are not part of

                                  20   the class definition in the operative complaint (or in the four earlier complaints). Also, Sutter

                                  21   contends that the one-way intervention rule bars the supplemental notice after the court issued its

                                  22   summary-judgment order.2 The court held a hearing on August 26, 2021.3 The court denies the

                                  23   request for a supplemental notice, in part because the counties are not part of the class defined in

                                  24   the operative complaint and in part because of the one-way intervention rule.

                                  25

                                  26   1
                                        Pls. Req. – ECF No. 1162 at 3. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Sutter Opp’n – ECF No. 1162 at 28 & 33.
                                  28   3
                                           Minute Entry – ECF No. 1189.

                                       ORDER – No. 12-cv-04854-LB
                                             Case 3:12-cv-04854-LB Document 1163 Filed 08/28/21 Page 2 of 5




                                   1                                               STATEMENT

                                   2         Four complaints preceded the current complaint. The first three complaints defined the class

                                   3   members as persons or entities within specified California counties.4 The counties did not include

                                   4   Mariposa, Monterey, San Benito, and Tulare counties. The fourth complaint (titled the Third

                                   5   Amended Complaint) defined the class by reference to persons and entities in six relevant

                                   6   healthcare markets (called MSAs) and then defined each MSA by reference to the counties in it.

                                   7   For example, “A relevant geographic market is the San Francisco–Oakland–Fremont MSA. The

                                   8   San Francisco–Oakland–Fremont MSA includes Alameda, Contra Costa, Marin, San Francisco,

                                   9   and San Mateo counties.” The complaint did not list Mariposa, Monterey, San Benito, and Tulare

                                  10   counties as part of any MSA.5

                                  11         The operative complaint is the Fourth Amended Complaint. It defined the class as any

                                  12   individual or entity in nine relevant health-insurance markets.6 The nine markets were “roughly
Northern District of California
 United States District Court




                                  13   congruent with the boundaries of [nine] Geographic Rating Areas,” or RAs. The Affordable Care

                                  14   Act required states to define geographic RAs “to be used uniformly by all health plan in pricing

                                  15   individual and small group health insurance policies and health plans.”7 The complaint defined

                                  16   each RA by reference to the counties in it. The complaint did not list Mariposa, Monterey, San

                                  17   Benito, and Tulare counties as part of any RA. The relevant RAs for any amended class notice are

                                  18   RAs 9 and 10. The complaint said this about them. “RA 9 includes Santa Cruz County.” “RA 10

                                  19   includes Merced, San Joaquin, and Stanislaus counties.”8 The parties agree that Monterey and San

                                  20   Benito counties are in RA 9, and Mariposa and Tulare counties are in RA 10.9

                                  21

                                  22

                                  23   4
                                        Comp. – ECF No. 1 at 36 (¶ 77); First Am. Compl. – ECF No. 11 at 52 (¶ 130); Second Am. Compl.
                                  24   – ECF No. 37 at 50 (¶ 146).
                                       5
                                           Third Am. Compl. – ECF No. 69 at 24–26 (¶¶ 72–77).
                                  25   6
                                           Fourth Am. Compl. – ECF No. 204 at 26 (¶ 74) (citation omitted) & 36 (¶ 113).
                                  26   7
                                           Id. at 26 (¶ 74).
                                       8
                                  27       Id. at 28 (¶¶ 84–85).
                                       9
                                        See, e.g., Maps – ECF No. 1162 at 40 (submitted by the plaintiffs at oral argument) & 58 (same map
                                  28   submitted by Sutter).

                                       ORDER – No. 12-cv-04854-LB                         2
                                             Case 3:12-cv-04854-LB Document 1163 Filed 08/28/21 Page 3 of 5




                                   1         The court certified the following class, which refers only to the nine RAs (because that is how

                                   2   the parties framed the issue in their briefs):

                                   3             All entities in California Rating area 1, 2, 3, 4, 5, 6, 8, 9 or 10 (the “Nine RAs”), and all
                                                 individuals that either live or work in one of the Nine RAs, that paid premiums for a fully
                                   4             insured health insurance policy from Blue Shield, Anthem Blue Cross, Aetna, Health Net
                                                 or United Healthcare from September 28, 2008 to the present. This class definition
                                   5             includes Class Members that paid premiums for individual health insurance policies that
                                   6             they purchased from these health plans and Class Members that paid premiums, in whole
                                                 or in part, for health insurance policies provided to them as a benefit from an employer or
                                   7             other group purchaser located in one of the Nine RAs.10

                                   8         The plaintiffs’ expert, Tasneem Chipty, Ph.D., submitted a class declaration and a merits

                                   9   report that reflected this class definition and the complaint’s limitation of RA 9 to Santa Cruz

                                  10   County and RA 10 to Merced, San Joaquin, and Stanislaus counties.11 At the hearing, the parties

                                  11   clarified that Dr. Chipty assessed damages for the class members in the four counties totaling

                                  12   approximately $13 million. The class notice similarly reflects the class definition and allegess that
Northern District of California
 United States District Court




                                  13   class members lived or worked in specified California counties. The list of counties does not

                                  14   include Mariposa, Monterey, San Benito, and Tulare counties.12

                                  15         Sutter advised the plaintiffs on Monday, August 23, 2021 that the class notice did not include

                                  16   the four counties.13 The transcript is not yet available, but Sutter explained at oral argument how it

                                  17   identified the issue. It also said that Sutter did not have hospitals in Mariposa, Monterey, San

                                  18   Benito, and Tulare counties, which may explain why the counties were not included in the first

                                  19   three complaints, which defined class members solely by reference to counties. The plaintiffs’

                                  20   counsel characterized the omission of the counties as an oversight in the last two complaints.

                                  21

                                  22

                                  23

                                  24

                                  25   10
                                            Orders – ECF No. 714 at 5 & ECF No. 823 at 2.
                                  26   11
                                        Chipty Class Decl. – ECF No. 379-1 at 6 (¶ 5 & n.8); Chipty Merits Rep., Ex. 1 to Shapiro Decl. –
                                       ECF No. 1017-5 at 8 n.4 & 13 n.24.
                                  27   12
                                            Class Notice, Ex. B to Keough Decl. – ECF No. 856-2 at 62–70.
                                  28   13
                                            Pl. Req. – ECF No. 1162 at 3.

                                       ORDER – No. 12-cv-04854-LB                           3
                                             Case 3:12-cv-04854-LB Document 1163 Filed 08/28/21 Page 4 of 5




                                   1         The plaintiffs propose updating the class website and sending a corrected notice to class members

                                   2   in the four counties by email, direct mail, and publication. They can accomplish this in four or five

                                   3   days and propose a 30-day opt-out period, thereby avoiding any impact on the trial date.14

                                   4

                                   5                                                ANALYSIS

                                   6         The counties were never part of the class definition in any version of the complaint. By class

                                   7   certification, the class was defined by the nine geographic RAs, which in turn are defined by the

                                   8   state. The omitted counties are part of either RA 9 or RA 10. But the complaint still defines the

                                   9   RAs by reference to specified counties. Mariposa, Monterey, San Benito, and Tulare counties are

                                  10   not specified counties for any RA. Persons or entities in the counties thus are not part of the class.

                                  11         Moreover, the court did not issue the summary-judgment order until after the opt-out period to

                                  12   avoid any issues with one-way intervention.15 The court follows that approach here.
Northern District of California
 United States District Court




                                  13         The one-way intervention rule prevents class members in damages class actions from waiting

                                  14   until the court’s summary-judgment order and then deciding whether to opt in to a favorable ruling

                                  15   or avoid an unfavorable one. Diva Limousine Ltd. v. Uber Techns., Inc., 392 F. Supp. 3d 1074,

                                  16   1095 (N.D. Cal. 2019) (collecting cases); Wit v. United Behav. Health, No. 15-cv–02346-JCS,

                                  17   2020 WL 6462401, at *11 (N.D. Cal. Nov. 3, 2020). The rule applies to partial summary-

                                  18   judgment orders, like the court’s order here. Diva, 392 F. Supp. 3d at 1095–96. Equities can factor

                                  19   into the determination about whether to apply the rule. For example, a ruling on summary

                                  20   judgment that the named plaintiffs’ claims lack merit disqualifies the class representatives, thus

                                  21   resolving the issue of class certification. Thomas v. UBS AG, 706 F.3d 846, 848–50 (7th Cir.

                                  22   2013); see De la Torre v. CashCall, Inc., No. 08-cv-03174-MEJ, 2016 WL 6892693, at *16 (N.D.

                                  23   Cal. Nov. 23, 2016) (collecting cases).

                                  24         The equities here do not approximate those in Thomas and CashCall. Instead, the case is more

                                  25   like Wit. There, a subset of class members was omitted from the class lists as a result of the

                                  26

                                  27   14
                                            Id.
                                  28   15
                                            Order – ECF No. 962 at 6.

                                       ORDER – No. 12-cv-04854-LB                         4
                                          Case 3:12-cv-04854-LB Document 1163 Filed 08/28/21 Page 5 of 5




                                   1   method that the parties used to identify class members. The plaintiffs’ counsel learned of the issue

                                   2   when three class members contacted them. 2020 WL 6362401, at *4. Like the summary-judgment

                                   3   order here, the Wit court had issued an adjudication favoring the class. Id. at *7, 11. The court

                                   4   applied the one-way intervention rule, denied the motion to send out a new class notice after the

                                   5   summary-judgment order, and instead modified the class definition to exclude the omitted class

                                   6   members, in part because the plaintiffs did not demonstrate that they acted diligently to identify

                                   7   class members. Id. at *11 (noting that the result might be different if the defendant, which had a

                                   8   better understanding of the databases used to identify class members, failed to provide sufficient

                                   9   information to the plaintiffs about the flaws in the methodology).

                                  10      The equities here do not compel a deviation from the one-way intervention rule.

                                  11

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13      The court denies the plaintiffs’ request for a supplemental notice. This disposes of ECF No. 1162.

                                  14      IT IS SO ORDERED.

                                  15      Dated: August 28, 2021

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 12-cv-04854-LB                        5
